
	

113 HR 792 IH: Traditional Cigar Manufacturing and Small Business Jobs Preservation Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 792
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Posey (for
			 himself, Ms. Castor of Florida,
			 Mr. Cole, Mr. Rahall, Mr.
			 Kline, Mr. Costa,
			 Mr. Graves of Missouri,
			 Mr. Hastings of Florida,
			 Mr. Buchanan,
			 Mr. Denham,
			 Mr. Westmoreland,
			 Mr. Womack,
			 Mr. Walberg, and
			 Mr. Valadao) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  clarify the Food and Drug Administration’s jurisdiction over certain tobacco
		  products, and to protect jobs and small businesses involved in the sale,
		  manufacturing and distribution of traditional and premium
		  cigars.
	
	
		1.Short titleThis Act may be cited as the
			 Traditional Cigar Manufacturing and
			 Small Business Jobs Preservation Act of 2013.
		2.Limitation of
			 authority with respect to premium cigars
			(a)Exception for
			 traditional large and premium cigarsSection 901(c) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 387a(c)) is amended—
				(1)in paragraph (2),
			 in the heading, by inserting for certain tobacco leaf after
			 authority; and
				(2)by adding at the
			 end the following:
					
						(3)Limitation of
				authority for certain cigars
							(A)In
				generalThe provisions of
				this chapter (except for section 907(d)(3)) shall not apply to traditional
				large and premium cigars.
							(B)Rule of
				constructionNothing in this
				chapter shall be construed to grant the Secretary authority to promulgate
				regulations on any matter that involves traditional large and premium
				cigars.
							(C)Traditional
				large and premium cigar definedFor purposes of this paragraph, the term
				traditional large and premium cigar—
								(i)means any roll of tobacco that is wrapped
				in 100 percent leaf tobacco, bunched with 100 percent tobacco filler, contains
				no filter, tip or non-tobacco mouthpiece, weighs at least 6 pounds per 1,000
				count, and—
									(I)has a 100 percent
				leaf tobacco binder and is hand rolled;
									(II)has a 100 percent leaf tobacco binder and
				is made using human hands to lay the leaf tobacco wrapper or binder onto only
				one machine that bunches, wraps, and caps each individual cigar; or
									(III)has a
				homogenized tobacco leaf binder and is made in the United States using human
				hands to lay the 100 percent leaf tobacco wrapper onto only one machine that
				bunches, wraps, and caps each individual cigar; and
									(ii)does not include
				a cigarette (as such term is defined by section 900(3)) or a little cigar (as
				such term is defined by section
				900(11)).
								.
				(b)Conforming
			 amendmentsSection 919(b) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387s(b)) is amended—
				(1)in paragraph
			 (2)(B)(II), by inserting , but excluding traditional large and premium
			 cigars (as such term is defined under section 901(c)(3) before the
			 period; and
				(2)in paragraph (5)
			 by inserting subject to section 901(c)(3), before if a
			 user fee.
				
